Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-13 and 20 in the reply filed on November 23th, 2021 is acknowledged. Claims 1 and 20 have been amended. Claims 14-19 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of claims 1-13 and 20 as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 20 recites the term “the display panel is heated to a certain temperature…”, in the last paragraph, is a relative term which renders the claim indefinite.  The term " the display panel is heated to a certain temperature " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would 

Claim Rejections - 35 USC § 112(f)
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the spacer is configured to be subjected to thermal expansion to separate the light layer …” as recited in claims 1 and 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8-9, 12-13 and 20 are rejected under 35 U.S.C.103 as being unpatentable over Park (US 2014/0183479, hereinafter as Park ‘479).
Regarding Claims 1 and 20, Park ‘479 teaches a display panel, comprising: 
a base substrate (Fig. 3, (310); [0051]); 
a pixel definition layer (Fig. 3, (315); [0077]), configured to define each of subpixels in the display panel and including a groove structure (Fig. 4, (between 316 and 317); [0077]) which is disposed between adjacent subpixels (A and B; [0079]); a spacer (480; [0089]), disposed in the groove structure; and a light emitting layer (352; [0089]), disposed on a side of the pixel definition layer (315) and the spacer away from the base substrate, 
Thus, Park ‘479 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a thermal expansion coefficient of the spacer is greater than a thermal expansion coefficient of the light emitting layer”.
However, it has been held to be within the general skill of a worker in the art to select a known material for the spacer such as the thermal expansion coefficient of the spacer is greater than a thermal expansion coefficient of the light emitting layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.,
Amended claims 1 and 20 contain functional limitation “to be subjected to thermal expansion to separate the light emitting layer under a condition that the display panel is heated to In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, “to be subjected to thermal expansion to separate the light emitting layer under a condition that the display panel is heated to a certain temperature after the light emitting layer is formed.” is nothing else than the result achieved by the invention. 
Moreover, Specification as filed does not comply with the enablement requirement.  The amended claims 1 and 20 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In view of Applicant’s specification it is not clear how “to separate the light emitting layer under a condition that the display panel is heated to a certain temperature after the light emitting layer is formed.” can be produced. 
Examiner notes that the term: “thermal expansion under a condition that the display panel is heated to a certain temperature” is a property characteristic of a material (e.g. spacer material). Since Park ‘479 teaches a spacer material (the partition layer 480; [0092]) have thermal expansion and the person skill in the art can select a spacer material such that it separate the light emitting layer under a condition that the display panel is heated to a certain temperature, thus the claim limitation: “the spacer is configured to be subjected to thermal expansion to separate the 
Product by process limitation:
	The expression “the display panel is heated to a certain temperature after the light emitting layer is formed” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.
	

Regarding Claim 2, Park ‘479 teaches the light emitting layer (352) is disconnected at the spacer (480).  

Regarding Claim 3, Park ‘479 teaches the spacer (480) is a grid structure; and meshes of the grid structure are in a one-to-one correspondence with the subpixels (see Fig. 9).  

Regarding Claim 4, Park ‘479 teaches a length of the spacer (480) and the groove structure (see Fig. 4).
Thus, Park ‘479 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the length of the spacer is less than or equal to a depth of the groove structure in a direction perpendicular to a plane on which the base substrate is located 
In re Leshin, 125 USPQ 416., In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding Claim 5, Park ‘479 teaches the spacer (480) and a side wall of the groove structure are spaced away from each other (see Fig. 4).  

Regarding Claim 6, Park ‘479 teaches the pixel definition layer (315) is disconnected at the groove structure (see Fig. 4); and a gap is between the spacer (480) and the pixel definition layer (315).  

Regarding Claim 8, Park ‘479 teaches a cross-sectional area of an end portion of the spacer (480) away from the base substrate (310) in a direction parallel to a plane on which the base substrate is located is greater than a cross-sectional area of an end portion of the spacer facing the base substrate in the direction parallel to the plane on which the base substrate is located (see Fig. 4).  



Regarding Claim 12, Park ‘479 teaches a first electrode layer (351; [0069]), disposed between the pixel definition layer (315) and the base substrate and including a plurality of first sub-electrodes spaced from each other, in which one first sub-electrode of the plurality of first sub-electrodes is disposed in each of the subpixels; and a second electrode layer (353; [0066]), disposed on a side of the light emitting layer (352) away from the base substrate (310; [0073]).  

	Regarding Claim 13, Park ‘479 teaches a portion of the pixel definition layer (1515) disposed in the subpixels is provided with a plurality of openings, and the plurality of openings are configured to expose the plurality of first sub-electrodes (1551; [0129]) (see Fig. 15D).

Claim 7 is rejected under 35 U.S.C.103 as being unpatentable over Park ‘479 as applied to claim 5 above, and further in view of Tsai (US 2019/0058020, hereinafter as Tsai ‘020).
Regarding Claim 7, Park ‘479 teaches a depth of the groove structure is less than a thickness of the pixel definition layer in a direction perpendicular to a plane on which the base substrate is located (see Fig. 4); 
Thus, Park ‘479 is shown to teach all the features of the claim with the exception of explicitly the limitation: “an end portion of the spacer facing the base substrate is in contact with the pixel definition layer”.  

	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Park ‘479 by having the end portion of the spacer facing the base substrate is in contact with the pixel definition layer in order to provide good 
moisture and/or oxygen blocking effect in the light emitting region (see para. [0090]) as suggested by Tsai ‘020.
Furthermore, it has been held to be within the general skill of a worker in the art to select the depth of the groove structure is less than a thickness of the pixel definition layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 10-11 are rejected under 35 U.S.C.103 as being unpatentable over Park ‘479 as applied to claim 5 above, and further in view of Kido (US 2003/0189401, hereinafter as Kido ‘401).
Regarding Claim 10, Park ‘479 teaches e light emitting layer includes a first sub-light emitting layer (352; [0122]).

	However, Kido ‘401 teaches a second sub-light emitting layer (Fig. 13, (3-1); [0175]), and a charge generation layer (4-1; [0175]) disposed between the first sub-light emitting layer (3-1) and the second sub-light emitting layer (3-2); and the second sub-light emitting layer is disposed on a side of the first sub-light emitting layer away from the base substrate (1; [0175]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Park ‘479 by having the second sub-light emitting layer, and the charge generation layer disposed between the first sub-light emitting layer and the second sub-light emitting layer; and the second sub-light emitting layer is disposed on a side of the first sub-light emitting layer away from the base substrate in order to obtain a desired mixed (superimposed) color emission (see para. [0207]) as suggested by Kido ‘401.

Regarding Claim 11, Park ‘479 and Kido ‘401 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the thermal expansion coefficient of the spacer is greater than a thermal expansion coefficient of the charge generation layer”.  
However, it has been held to be within the general skill of a worker in the art to select the material for the spacer layer and the charge generation layer such as the thermal expansion coefficient of the spacer is greater than a thermal expansion coefficient of the charge generation In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 20 filed on November 23rd, 2021, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829